Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 1 of 13                    PageID #: 819




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 IN RE:                                           )

 RAYMOND & ASSOCIATES LLC,                        )   Civil Action No. 19-01086-KD-MU

        Debtor.                                   )

                                             ORDER

        This action is before the Court on appeal from the decision of United States Bankruptcy

 Judge Jerry C. Oldshue, Jr. sustaining objections and disallowing proof of claim number 32-2

 filed by Claimant Candace LaForce (doc. 1, doc. 2, p. 260-268), the record on appeal (doc. 2).

 Appellant Candace LaForce’s brief and appendix (doc. 9, 9-1). Appellee Trustee Terrie S.

 Owens’ response (doc.11), and LaForce’s reply (doc. 12). Upon consideration, and for the

 reasons set forth herein the Bankruptcy Court’s decision is AFFIRMED.

        I. Factual Background1

        In September 2011, Candace and Raymond LaForce began divorce proceedings in the

 Circuit Court of Mobile County, Alabama. On September 11, 2014, Mr. LaForce filed an

 individual Chapter 11, Debtor-in-Possession bankruptcy case, Case No. 14-02967. Ms. LaForce

 received relief from stay to proceed with the divorce.

        On June 16, 2015, Raymond & Associates, LLC filed a Chapter 11, Debtor-in-Possession

 bankruptcy case, Case No. 15-01883. The LLC was wholly owned and operated by Mr. LaForce

 prior to filing the bankruptcy case. Ms. LaForce did not seek or obtain relief from the automatic

 stay in the LLC bankruptcy.



        1
          The Bankruptcy Court’s findings of facts are not clearly erroneous. Accordingly, the
 findings of fact are incorporated herein.
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 2 of 13                     PageID #: 820




        On January 20, 2016, the Divorce Court entered a Divorce Decree wherein

 Ms. LaForce was awarded “25% of the company stock” in the LLC (doc. 2, p. 357). The

 Divorce Court ruled that “[w]ith respect to the BP settlement claim owed to the company and/or

 parties, the Wife shall be awarded 40% of the net claim and the husband shall be awarded the

 remaining 60%.” (doc. 2, p. 357).

        On April 7, 2016, the Divorce Court amended the Divorce Decree. In relevant part, the

 judgment states as follows:

        2. With respect to the BP claim:

        If this claim is a corporate asset, which has been listed in the Bankruptcy
        proceeding, then the Court does note that the husband shall be awarded 60% of
        the net BP claim, after the bankruptcy claims have been adjudicated by the
        Bankruptcy Court, which might have priority towards these BP claims. The wife
        shall be awarded the remaining 40%.

        If this is a personal individual asset which is subject to the husband’s individual
        bankruptcy creditors, the husband shall be awarded 60% of the net asset after
        superior bankruptcy creditors have been adjudicated by the bankruptcy court. The
        wife shall be awarded the remaining 40%.

 (Doc. 2, p. 359).

        On December 14, 2016, the LLC bankruptcy was converted to a Chapter 7 bankruptcy

 case and Terrie S. Owens was appointed as Trustee. On January 26, 2017, Mr. LaForce’s

 individual bankruptcy was converted to a Chapter 7 case and Lynn Andrews was appointed as

 Trustee.

        On May 15, 2017, Ms. LaForce filed her initial Proof of Claim in the amount of $10,000

 in the LLC bankruptcy. (doc. 9-1, p. 4-7; doc. 2, p. 353).

        On September 6, 2017, the Bankruptcy Court in Mr. LaForce’s individual bankruptcy

 case entered a Memorandum Opinion and Order granting Ms. LaForce’s Motion for Authority



                                                  2
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 3 of 13                             PageID #: 821




 and Amended Application to Enforce Property Provisions of Judgment of Divorce (doc. 2, p.

 360-370) (Authority Order). The Bankruptcy Court found that “[w]hen Wife filed for divorce,

 equity converted the Debtor from the holder of legal title to the marital assets into a trustee of the

 marital assets until the divorce could be finally resolved” and that “the filing of the divorce

 proceedings created a constructive trust in the marital estate in favor of Wife pending a final

 divorce decree” (doc. 2, p. 366). The Bankruptcy Court held that Ms. LaForce’s “equitable

 interest in the marital estate would not come into Debtor’s bankruptcy estate. Since marital

 assets are held in a constructive trust for Wife’s benefit, the bankruptcy estate ‘succeeds only to

 the title and rights in the property that the debtor possessed . . . therefore . . . the estate will

 generally hold such property subject to the outstanding interest of the beneficiaries.” (doc. 2, p.

 370) (citations omitted). The Bankruptcy Court also found that the “Judgment of Divorce is a

 domestic support obligation within the meaning of the [Bankruptcy] Code and is thus entitled to

 the most favorable treatment and paramount consideration when it comes to determining what

 constitutes Debtor's estate." (doc. 2, p. 368) (footnote omitted).

         The division of marital property in the original Divorce Decree was summarized in the

 Factual and Procedural History in the Authority Order (doc. 2, p. 362). In relevant part, the

 Bankruptcy Court acknowledged that the Divorce Court awarded Mr. LaForce 60% and Ms.

 LaForce 40%, of “Debtor/Husband’s net BP settlement, after payment of creditors” (Id.). The

 Bankruptcy Court acknowledged that the Divorce Decree was later amended to “address the

 forthcoming BP claim” (Id.).

         The Trustee pursued the BP Claim in the Deepwater Horizon Economic and Property

 Damages Program for the benefit of the LLC’s bankruptcy estate and recovered $4,600,000. In




                                                      3
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 4 of 13                       PageID #: 822




 May 2019, the Trustee’s motion for permission to pay certain creditors from the BP proceeds

 was granted (doc. 2, p. 354). Ms. LaForce did not object to the motion.

        On June 27, 2019, Ms. LaForce amended her claim in the LLC bankruptcy to claim

 $1,417,360.00. (doc. 9-1, p. 9-11; doc. 2, p. 354). The Trustee and other creditors objected to the

 amended claim. In support of the objection, the Trustee filed an affidavit indicating that the

 funds collected and anticipated to be collected, including the BP funds, would not satisfy the

 claims of the creditors of the LLC.

        Ms. LaForce responded to their objections, and the matter was heard September 24, 2019

 (doc. 2, p. 354-355). Ms. LaForce took the position that

        In the Individual Case, the Bankruptcy Court has already determined the Marital
        Property, including both the corporate and the individual BP Claims, was held in
        a pre-petition constructive trust and did not come into that bankruptcy estate
        because such interest was held in trust at the time the petition was filed. See
        Authority Order, pp. 7-8, 11.

        The logical extension of that determination is that, to the extent it was part of the
        Marital Property, the corporate BP Claim was also held in trust when the
        Corporate case was filed, such that the corporate BP Claim did not actually come
        into the bankruptcy estate in the Corporate Case when the petition was filed. It
        was still held in trust.

 (Doc. 2, p. 211).

        On November 20, 2019, the Bankruptcy Court sustained the Trustee’s objections to Ms.

 LaForce’s amended claim (doc. 2, p. 260-268, Memorandum Opinion and Order Sustaining

 Objections and Disallowing Claim). The Bankruptcy Court found this case involved a core

 proceeding (doc. 2, p. 260). 2 The Bankruptcy Court identified the issue presented as “whether


 2
  Citing 28 U.S.C. §157(b) (2)(A) & (B) (“(2) Core proceedings include, but are not limited to--
 (A) matters concerning the administration of the estate; (B) allowance or disallowance of claims
 against the estate or exemptions from property of the estate, and estimation of claims or interests
 (Continued)

                                                  4
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 5 of 13                         PageID #: 823




 the Divorce Decree entitles the former spouse of a member of a limited liability company to a

 priority claim in the Corporate Debtor’s bankruptcy” (doc. 2, p. 262). The Bankruptcy Court

 first found that the Divorce Decree provided for a division of the net BP claim after adjudication

 of the creditors’ claims in the LLC bankruptcy but did not “carve out corporate assets” for Ms.

 LaForce. Therefore, Ms. LaForce did not hold a priority claim in the LLC bankruptcy.

        The Bankruptcy Court next found that if the Divorce Court intended to “carve out

 corporate assets” and give Ms. LaForce priority treatment as the former spouse of a member of

 the LLC, that provision in the Divorce Decree was not enforceable against the estate of the LLC.

 Applying principles of statutory construction, the Bankruptcy Court found that the “plain

 language of 11 U.S.C. § 101(14A)(A)(i)”, which defines a domestic support obligation in

 relevant part as an obligation “owed to or recoverable by” the debtor’s spouse, “dictates that a

 corporate entity cannot have a domestic support obligation” (doc. 2, p. 264). The Bankruptcy

 Court explained that Ms. LaForce is not a former spouse of the LLC debtor and therefore, the

 Divorce Decree did not entitle her to a priority claim in the LLC bankruptcy.

        The Bankruptcy Court next found that the Divorce Court did not have “subject matter

 jurisdiction to transfer assets that are not part of the marital estate” (doc. 2, p. 264). The

 Bankruptcy Court explained that under Alabama law, a corporation is a distinct entity considered

 separately from “the individual who compose it and is not to be affected by the personal rights

 and obligations and transaction of its stockholders”, and the “same is true for an Alabama

 Limited Liability Company” (Id.). The Bankruptcy Court further explained that “Ms. LaForce’s



 for the purposes of confirming a plan under chapter 11, 12, or 13 of title 11 but not the
 liquidation or estimation of contingent or unliquidated personal injury tort or wrongful death
 claims against the estate for purposes of distribution in a case under title 11[.]”)




                                                    5
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 6 of 13                      PageID #: 824




 status as a domestic support creditor” of Mr. LaForce did not entitle her to a direct claim against

 the LLC, but instead under Alabama law, her only recourse was against Mr. LaForce’s financial

 interest in the LLC (doc. 2, p. 265).

        The Bankruptcy Court also found the parties did not dispute that the BP claim was held

 by the LLC when the LLC bankruptcy was filed, and that Ms. LaForce did not obtain relief from

 the automatic stay to pursue any claim against the LLC. The Bankruptcy Court found that the

 BP proceeds were the property of the LLC bankruptcy estate, but overall, the LLC’s estate assets

 were not sufficient to satisfy the claims of the LLC’s creditors (Id.)

        The Bankruptcy Court also addressed Ms. LaForce’s reliance on the Authority Order

 entered in Mr. LaForce’s individual bankruptcy case and found that it did not entitle her to a

 claim in the LLC bankruptcy case (doc. 2, p. 266). The Bankruptcy Court stated as follows:

        Ms. LaForce now asserts that this Court’s ruling on such motion in the Individual
        Case (the “Authority Order”) supports her claim to assets of the Corporate
        Debtor. The Authority Order held that Ms. LaForce’s equitable interest in the
        marital estate would not come into the bankruptcy estate in Raymond LaForce’s
        Individual Case. In re LaForce, 577 BR 908 (Bankr. S.D. Ala. 2016). This Court
        did not however, make any determination as to the assets comprising the marital
        estate; nor did it declare that the BP claim of the corporate entity constituted
        marital property. As discussed above, pursuant to Alabama law, the “marital
        estate” includes only the member spouse’s transferable interest in the corporate
        entity which is in effect the member spouse’s right to receive distributions.
        Further, the Authority Order entered in Raymond LaForce’s individual case has
        no applicability to the Corporate Case. The parties and issues are not the same and
        this Court did not intend its ruling to have any applicability to the Corporate Case.
        Therefore, the Authority Order in the Individual Case does not provide a basis for
        Ms. LaForce’s claim in this corporate proceeding.

 (Doc. 2, p. 266).

        Last, the Bankruptcy Court decided that public policy concerns support the decision that

 Ms. LaForce is not entitled to a priority claim in the LLC bankruptcy (doc. 2, p. 267). Without



                                                   6
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 7 of 13                       PageID #: 825




 attribution of improper motive in this case, the Bankruptcy Court acknowledged the potential for

 spousal collusion and abuse of the bankruptcy process if domestic court decisions awarding

 corporate assets to a former spouse were given priority over the corporate debtor’s creditors.

        Ms. LaForce now appeals the Bankruptcy Court’s decision (doc. 2, p. 269, Notice of

 Appeal).

        II. Standard of review

        Ms. LaForce asserts that “[b]ecause the bankruptcy court engaged in no factfinding and

 instead decided a legal question based on stipulated facts, the order on appeal is akin to a

 summary judgment order, which this court reviews de novo.” (doc. 9, p. 6). She cites In re

 Optical Techs., Inc., wherein the bankruptcy court entered an order on summary judgment in an

 adversary proceeding where the debtors “sought to recover allegedly fraudulent transfers,

 preference payments and damages for breaches of fiduciary duty.” 246 F.3d 1332, 1333 (11th

 Cir. 2001). The Court of Appeals for the Eleventh Circuit explained:

        It is axiomatic that a bankruptcy court deciding a summary judgment motion, just
        like a district court, must determine whether there are any genuine issues of
        material fact. . . . Like a district court, a bankruptcy court may only grant
        summary judgment where there is no genuine issue of material fact. See
        Fed.R.Civ.P. 56(c). Our law is also clear that an appellate court reviews a
        bankruptcy court's grant of summary judgment de novo.

 In re Optical Techs., Inc., 246 F.3d 1332, 1334 (11th Cir. 2001).

        Although stipulated facts were provided to the Bankruptcy Court in this action, that does

 appear to convert objections to a Proof of Claim into a motion for summary judgment. The Court

 finds that the appropriate standard of review is the traditional standard applied on appeal of a

 core proceeding. In that regard, “[t]he District Court functions as an appellate court in reviewing

 decisions of the Bankruptcy Court. . . .This Court reviews the Bankruptcy Court's legal

 conclusions de novo but must accept the Bankruptcy Court's factual findings unless they are



                                                  7
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 8 of 13                        PageID #: 826




 clearly erroneous.” In re Nilhan Fin., LLC, 2020 WL 1027637, at *3 (M.D. Fla. Mar. 3, 2020)

 (addressing an appeal from the bankruptcy court’s denial of reconsideration of an order

 overruling objection to proof of claim) (citing Varsity Carpet Servs., Inc. v. Richardson (In re

 Colortex Indus., Inc.), 19 F.3d 1371, 1374 (11th Cir. 1994) and In re JLJ Inc., 988 F.2d 1112,

 1116 (11th Cir. 1993)); In re Piazza, 719 F.3d 1253, 1260 (11th Cir. 2013) (“In a bankruptcy

 appeal, we sit as the second court of review of the bankruptcy court's judgment. . . . Like the

 district court, we review a bankruptcy court's findings of fact for clear error and its conclusions

 of law de novo.”) (citations omitted); In re Toledo, 170 F.3d 1340, 1342 (11th Cir. 1999) (same);

 CW Capital Asset Mgmt., LLC v. Burcam Capital II, LLC, 2014 WL 2864678, at *2 (E.D.N.C.

 June 24, 2014) (“The standard of review is different when the district court reviews bankruptcy

 court decisions in ‘non-core proceedings.’”). “The factual findings of the bankruptcy court are

 not clearly erroneous unless, in the light of all the evidence, we are left with the definite and firm

 conviction that a mistake has been made.” In re Whigham, 770 Fed. Appx. 540, 543-544 (11th

 Cir. 2019) (citation omitted). Overall, the reviewing court may affirm the Bankruptcy Court's

 decision on any basis supported by the record. Big Top Koolers, Inc. v Circus-Man Snacks, Inc.,

 528 F.3d 839, 844 (11th Cir. 2008).

        III. Analysis

        On appeal, Ms. LaForce argues that 40% of the BP claim, awarded to her in the Divorce

 Decree, was a marital asset held in constructive trust for her benefit since 2011when the divorce

 action was filed. She argues that under the Divorce Decree, it doesn’t matter whether her 40% of

 the BP claim was Mr. LaForce’s personal asset or an asset of the LLC, it never entered either

 bankruptcy estate because of the pre-petition constructive trust and is not available for

 distribution to creditors. She argues that by disallowing her claim, the Bankruptcy Court




                                                   8
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 9 of 13                       PageID #: 827




 erroneously treated her 40% interest as if it were the LLC’s bankruptcy estate property and

 subject to distribution to creditors. Ms. LaForce concedes that corporate debtors do not have

 domestic support obligations, and does not argue that she is entitled to a priority domestic

 support obligation from the LLC, but instead asks this Court to reverse the Bankruptcy Court

 order because it allows the LLC’s creditors to be paid with trust funds that are not an asset of the

 LLC bankruptcy. (Doc. 9)

        Ms. LaForce also admits she did not seek relief from the automatic stay in this

 Bankruptcy but argues that she obtained relief in Mr. LaForce’s personal bankruptcy to proceed

 with the divorce action. She asserts that the Authorization Order obtained in his bankruptcy also

 applies in this case. From this, she argues that the Bankruptcy Court already ruled that she has a

 constructive trust with regard to 40% of the LLC’s BP claim, and that it never entered either

 bankruptcy estate. (Doc. 9).

        Ms. LaForce also argues that reversing the Bankruptcy Court’s decision would not offend

 public policy concerns. She argues that Congress amended the Bankruptcy Code to favor

 persons like her, to whom a debtor may owe a domestic-support obligation, despite the potential

 for collusion and abuse. She also argues that there are criminal penalties for bankruptcy fraud

 that would combat collusion or bankruptcy abuse, such that this is not a reason to disallow her

 claim. (Doc. 11).

        The Trustee responds argues that the Divorce Decree is null and void as it relates to the

 LLC’s assets because Ms. LaForce never obtained relief from stay in the LLC bankruptcy. The

 Trustee also argues that the Divorce Court lacked authority to divide and distribute the LLC’s

 assets. The Trustee points out that the LLC was not a party in the divorce action, that the assets

 of the LLC were not marital property, that the Divorce Court had no authority to direct a member




                                                  9
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 10 of 13                        PageID #: 828




  of an LLC to transfer assets of the LLC, and that the Alabama Limited Liability Act limits a

  creditor’s recovery to the LLC member’s distributive share, not LLC assets. (Doc. 11)

         The Trustee also argues that if the Divorce Court intended that Ms. LaForce receive a

  distribution from the LLC equal to 40% of the net BP claim, the Divorce Decree still

  contemplates payments to LLC creditors first; however, the LLC’s assets are not sufficient, and

  there will be no distribution. Last, the Trustee argues that overturning the Bankruptcy Court’s

  order would create precedent for use of divorce decrees as a method to avoid payment to rightful

  creditors of a corporate entity. (Doc. 11).

         The Court has considered the parties’ respective positions,3 the Authorization Order and

  the Order on appeal, and finds that the Bankruptcy Court’s decision is due to be affirmed. The

  Appellant has raised several arguments why the Bankruptcy order should be reversed. The Court

  finds none of her arguments persuasive and that only two merit discussion.

         Ms. LaForce argues that whether the BP claim belongs to Mr. LaForce personally or was

  an asset of the LLC does not matter, because either way her a 40% interest in the BP claim was

  held in constructive trust and never entered either bankruptcy estate. She points out that under

  Alabama law, the Divorce Court must make an equitable distribution of marital property owned

  by the parties when the divorce action is filed, regardless of how legal title is held. To do so, a

  constructive trust arises over marital property when the divorce action is filed, subject to

  distribution in the future by the Divorce Court. As authority for her argument, Ms. LaForce cites

  to the Authorization Order in Mr. LaForce’s personal bankruptcy. She asserts that “[b]ased on

  these legal principles and the Alabama divorce court’s ruling, the bankruptcy court could -- and



         3
           The Trustee and Ms. LaForce presented substantially similar arguments in their
  objection to claim and response as in their appellate documents.


                                                   10
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 11 of 13                        PageID #: 829




  did – ‘equitably label [Candace’s] interest as falling within a constructive trust by operation of

  law,’ whether the BP claim was ‘a corporate asset’ or a ‘personal individual asset’ of Raymond,

  who wholly owned and operated the Debtor.” (doc. 9, p. 12-13).

         First, Ms. LaForce’s argument that 40% of the BP claim never entered either bankruptcy

  estate is based in part on the theory that the Divorce Court had authority to treat the BP claim as

  a marital asset subject to equitable division even though it was an asset of the LLC. As

  previously stated, the parties do not dispute that the LLC owned the claim. In Whaley v.

  Whaley, the case cited by the Bankruptcy Court in support of its decision to disallow Ms.

  LaForce’s claim, the Alabama Court of Civil Appeals held as follows:

         With regard to K2, the husband points to § 10A–5A–5.01, Ala. Code 1975, a part
         of the Alabama Limited Liability Company Law of 2014, § 10A–5A–1.01 et seq.,
         Ala. Code 1975, which provides: “The only interest of a member that is
         transferable is the member's transferable interest.” “Transferable interest” is
         defined as “a member's right to receive distributions from a limited liability
         company or a series thereof.” Ala. Code 1975, § 10A–5A–1.02(s); see also Ala.
         Code 1975, § 10A–5A–5.02(b).

         In the amended divorce judgment, the trial court specified that the following were
         included in the award to the wife of K2: “its real property, equipment, contractual
         rights, intellectual property, proprietary information, patents, patent applications,
         processes, licenses, leases and other property rights.” Because the trial court's
         judgment went beyond awarding the wife the husband's “transferable interest,”
         i.e., his right to receive distributions, we conclude that the trial court's judgment
         on this point was in error. See, e.g., Whittaker v. Whittaker, 228 W.Va. 84, 88,
         717 S.E.2d 868, 872 (2011) (recognizing that the “family court does not have
         jurisdiction to order a limited liability company to transfer its assets”).

  Whaley v. Whaley, 261 So. 3d 386, 394–95 (Ala. Civ. App. 2017).

         Although the Divorce Court appears to have decided that the BP claim, whether owned

  by the LLC or Mr. LaForce personally, was marital property subject to equitable division, that




                                                   11
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 12 of 13                          PageID #: 830




  decision does not supersede or amend Alabama law which governs what interests in an LLC may

  be transferred in a divorce.

         Second, Ms. LaForce’s argument is based in part on the theory that the Bankruptcy Court

  in the Authorization Order already decided that 40% of the BP claim was a marital asset held in

  constructive trust for her benefit regardless of whether it was owned by Mr. LaForce personally

  or the LLC. The Court disagrees. The Bankruptcy Court summarized the Divorce Decree as

  awarding to Ms. LaForce “40% of Debtor/Husband’s net BP settlement claim, after payment of

  creditors” (doc. 2, p. 362). The Bankruptcy Court held that

         When Wife filed for divorce, equity converted the Debtor from the holder of legal
         title to the marital assets into a trustee of the marital assets until the divorce could
         be finally resolved. Accordingly, this Court finds that the filing of the divorce
         proceeding created a constructive trust in the marital estate in favor of Wife
         pending a final divorce decree.

         The question remains, though, when Debtor filed for bankruptcy relief, did his
         entire marital estate, including the inchoate property interests equitably belonging
         to Wife, fall into the bankruptcy estate, or does the existence of the constructive
         trust prevent the Wife's equitable interests from entering the bankruptcy estate?
         Given the most recent amendments to the Bankruptcy Code, this Court finds the
         latter to be correct – that property held by a debtor in trust for another does not
         enter the bankruptcy estate upon commencement of a bankruptcy case.

  (Doc. 2, p. 366-367).

         However, the Bankruptcy Court did not mention the LLC’s bankruptcy, did not identify

  the BP claim as owned by the LLC, and made no finding as to the actual ownership of the BP

  claim. Instead, to the extent that the BP Claim was considered, it was only in terms of

  “Debtor/Husband’s net BP settlement claim, after payment of creditors[.]” (Id., p. 362)

  Importantly, the Bankruptcy Court did not find that the Authorization Order should apply to the

  LLC’s bankruptcy case.




                                                   12
Case 1:19-cv-01086-KD-MU Document 13 Filed 06/10/20 Page 13 of 13                         PageID #: 831




         Moreover, in the Order on appeal, the Bankruptcy Court explained that the prior

  Authorization Order “did not however, make any determination as to the assets comprising the

  marital estate; nor did it declare that the BP claim of the corporate entity constituted marital

  property” and found that “the Authority Order entered in Raymond LaForce’s individual case

  has no applicability to the Corporate case” (doc. 2, p. 266). The Court finds no error with that

  decision.

         IV. Conclusion

         The Court has considered Ms. LaForce’s grounds for appeal and finds no clear error in

  the Bankruptcy Court’s findings of fact and no error in its conclusions of law. The Bankruptcy

  Court properly determined that the Divorce Decree did not entitle Ms. LaForce to a priority

  claim in the LLC’s bankruptcy. Accordingly, the decision of the Bankruptcy Court is

  AFFIRMED.

         DONE and ORDERED this 10th day of June 2020.


                                                 s/Kristi K. DuBose
                                                 KRISTI K. DuBOSE
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                   13
